Case 19-27439-MBK          Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                  Desc Main
                                   Document    Page 1 of 17


 LOWENSTEIN SANDLER LLP                                   RIKER DANZIG SCHERER HYLAND &
 Arielle B. Adler, Esq.                                   PERRETTI LLP
 (aadler@lowenstein.com)                                  Joseph L. Schwartz, Esq. (JS-5525)
 Bruce Buechler, Esq.                                     Tara J. Schellhorn, Esq. (TS-8155)
 (bbuechler@lowenstein.com)                               Headquarters Plaza
 Joseph J. DiPasquale, Esq.                               One Speedwell Avenue
 (jdipasquale@lowenstein.com)                             Morristown, New Jersey 07962-1981
 Jennifer B. Kimble, Esq.                                 (973) 538-0800
 (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq.                                   Counsel to Newark Warehouse Urban Renewal, LLC
 (krosen@lowenstein.com)                                  and
 Mary E. Seymour, Esq.                                    Newark Warehouse Redevelopment Company, LLC
 (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and Debtor-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY

                                                     Hon. Michael B. Kaplan, U.S.B.J.
 In re:
 Hollister Construction Services, LLC,               Case No. 19-27439 (MBK)

                                          Debtor.    Chapter 11

                                                    Hearing Date: August 20, 2020 at 10:00 a.m. (ET)
                                                    Objection Deadline: August 13, 2020 at 4:00 p.m.
                                                    (ET)



           NOTICE OF JOINT MOTION OF DEBTOR AND NEWARK
           WAREHOUSE URBAN RENEWAL, LLC/NEWARK WAREHOUSE
           REDEVELOPMENT COMPANY, LLC FOR ENTRY OF AN ORDER
           APPROVING SETTLEMENT AND COMPROMISE PURSUANT TO FED.
           R. BANKR. P. 9019

         The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its
 undersigned counsel, along with Newark Warehouse Urban Renewal, LLC (“NWUR”) and
 Newark Warehouse Redevelopment Company, LLC (“NWRC” and, together with NWUR, the
 “NWR Entities”), by and through their undersigned counsel, hereby jointly submit this Motion
 (the “Motion”) seeking the entry of an order, substantially in the form submitted herewith,
 approving a settlement between and among the Debtor and the NWR Entities, as more
 particularly described herein, pursuant to Fed. R. Bankr. P. 9019.




 37322/2

 07/20/2020 206696862.2
Case 19-27439-MBK       Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                 Desc Main
                                Document    Page 2 of 17



 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one.)

       If you do not want the Bankruptcy Court (the “Court”) to issue an order granting the
 Motion, or if you want the Court to consider your views on the Motion, then, on or before
 August 13, 2020 at 4:00 p.m. (ET), you or your attorney must:

           File an objection, pursuant to D.N.J. LBR 9013-2, with the Clerk of the Court at:

                       United States Bankruptcy Court
                       District of New Jersey
                       Clarkson S. Fisher US Courthouse
                       402 East State Street
                       Trenton, NJ 08608

            If you mail your objection to the Court for filing, you must mail it early enough so the
            Court will receive it on or before the date stated above.

               Deliver a copy of your objection (a) to counsel to the Debtor at the following
                address: Lowenstein Sandler LLP, Attn.: Joseph J. DiPasquale, Esq. And Arielle
                B. Adler, Esq., One Lowenstein Drive, Roseland, New Jersey 07068, phone:
                (973) 597-2500, fax: (973) 597-2400, e-mail: jdipasquale@lowenstein.com and
                aadler@lowenstein.com; (b) to counsel to the NWR Parties at the following
                addresses: Riker, Danzig, Scherer, Hyland & Perretti LLP, Attn: Joseph L.
                Schwartz, Esq. and Tara J. Schellhorn, Esq., One Speedwell Avenue, Morristown,
                New Jersey 07962-1981, phone: (973) 538-0800, fax: (973) 538-1984, e-mail:
                jschwartz@riker.com and tschellhorn@riker.com; and (c) to all parties requesting
                notice in this case, so as to be received on or before August 13, 2020 at 4:00 p.m.
                (ET).

       Attend the hearing scheduled to be held on August 20, 2020 at 10:00 a.m. (ET) before
        the Honorable Michael B. Kaplan, U.S.B.J., United States Bankruptcy Court, Clarkson S.
        Fisher US Courthouse, 402 East State Street, Trenton, New Jersey 08608.



                         [Remainder of the Page Intentionally Left Blank]




                                                -2-
Case 19-27439-MBK       Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                Desc Main
                                Document    Page 3 of 17




        If you or your attorney do not take these steps, the Court may decide that you do not
 oppose the relief sought in the Motion and may enter an order granting that relief.

 Dated: July 20, 2020
                                              LOWENSTEIN SANDLER LLP

                                              /s/ Kenneth A. Rosen
                                              Kenneth A. Rosen, Esq.
                                              Bruce Buechler, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Mary E. Seymour, Esq.
                                              Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                              Arielle B. Adler, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500
                                              Counsel to the Debtor and Debtor-in-Possession

                                              and

                                              RIKER DANZIG SCHERER HYLAND &
                                              PERRETTI LLP

                                              /s/ Joseph L. Schwartz
                                              Joseph L. Schwartz, Esq. (JS-5525)
                                              Tara J. Schellhorn, Esq. (TS-8155)
                                              Headquarters Plaza
                                              One Speedwell Avenue
                                              Morristown, New Jersey 07962-1981
                                              (973) 538-0800
                                              Counsel to Newark Warehouse Urban Renewal,
                                              LLC and Newark Warehouse Redevelopment
                                              Company, LLC




                                                -3-
Case 19-27439-MBK         Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                  Desc Main
                                  Document    Page 4 of 17


 LOWENSTEIN SANDLER LLP                                  RIKER DANZIG SCHERER HYLAND &
 Arielle B. Adler, Esq.                                  PERRETTI LLP
 (aadler@lowenstein.com)                                 Joseph L. Schwartz, Esq. (JS-5525)
 Bruce Buechler, Esq.                                    Tara J. Schellhorn, Esq. (TS-8155)
 (bbuechler@lowenstein.com)                              Headquarters Plaza
 Joseph J. DiPasquale, Esq.                              One Speedwell Avenue
 (jdipasquale@lowenstein.com)                            Morristown, New Jersey 07962-1981
 Jennifer B. Kimble, Esq.                                (973) 538-0800
 (jkimble@lowenstein.com)                                (973) 597-2400 (Facsimile)
 Kenneth A. Rosen, Esq.
 (krosen@lowenstein.com)                                 Counsel to Newark Warehouse Urban Renewal,
 Mary E. Seymour, Esq.                                   LLC and
 (mseymour@lowenstein.com)                               Newark Warehouse Redevelopment Company,
 One Lowenstein Drive                                    LLC
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)

 Counsel to the Debtor and Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

                                                     Hon. Michael B. Kaplan, U.S.B.J.
  In re:
  Hollister Construction Services, LLC,              Case No. 19-27439 (MBK)

                                          Debtor.    Chapter 11

                                                    Hearing Date: August 20, 2020 at 10:00 a.m. (ET)
                                                    Objection Deadline: August 13, 2020 at 4:00 p.m. (ET)



           JOINT MOTION OF DEBTOR AND NEWARK WAREHOUSE URBAN
           RENEWAL,   LLC/NEWARK   WAREHOUSE    REDEVELOPMENT
           COMPANY, LLC FOR ENTRY OF AN ORDER APPROVING
           SETTLEMENT AND COMPROMISE PURSUANT TO FED. R. BANKR. P.
           9019
           The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its

 undersigned counsel, along with Newark Warehouse Urban Renewal, LLC (“NWUR”) and

 Newark Warehouse Redevelopment Company, LLC (“NWRC” and, together with NWUR, the

 “NWR Entities”), by and through their undersigned counsel, hereby jointly submit this motion (the

 “Motion”) seeking the entry of an order, substantially in the form submitted herewith, approving

 a settlement between and among the Debtor and the NWR Entities, as more particularly described




 37322/2
 07/20/2020 206700673.8
Case 19-27439-MBK         Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                Desc Main
                                  Document    Page 5 of 17



 herein, pursuant to Fed. R. Bankr. P. 9019. In support of this Motion, the Debtor and the NWR

 Entities state as follows:

                     JURISDICTION, VENUE, AND STATUTORY PREDICATES

                1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

 and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

 United States District Court for the District of New Jersey entered on July 23, 1984, as amended

 on September 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of

 28 U.S.C. § 157(b)(2).

                2.      Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                3.      The Debtor and the NWR Entities consent to the entry of a final order on

 the Motion by this Court if it is determined that the Court, absent consent of the parties, cannot

 enter a final order or judgment consistent with Article III of the United States Constitution.

                4.      The statutory predicates for the relief requested in this Motion are section

 105(a) of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 6004, 6006 and
 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

                5.      On September 11, 2019 (the “Petition Date”), the Debtor filed with the

 Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby initiating

 the above-captioned chapter 11 case (the “Bankruptcy Case”). Since the Petition Date, the Debtor

 has continued to manage its business affairs as a debtor-in-possession pursuant to sections 1107(a)

 and 1108 of the Bankruptcy Code. No party has requested the appointment of, and the Court has

 not appointed, a trustee or examiner in the Bankruptcy Case.

                6.      On September 23, 2019, the Office of the United States Trustee appointed

 an official committee of unsecured creditors in the Bankruptcy Case.

                7.      Additional details regarding the Debtor’s business, the facts and

 circumstances leading up to the filing of the Chapter 11 Case and supporting the relief requested




                                                 -2-
Case 19-27439-MBK        Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15               Desc Main
                                 Document    Page 6 of 17



 herein are set forth in the Declaration of Brendan Murray in Support of First Day Relief [Docket

 No. 15].

           A.   The Parties
                8.      The Debtor is a New Jersey limited liability company whose principal office

 is located in Parsippany, New Jersey. The Debtor is a regional general construction firm that

 provides construction management services, i.e., professional management services for

 construction projects located across New Jersey and New York.

                9.      Prior to the Petition Date, the Debtor operated a substantial construction

 business. During calendar year 2018, the Debtor collected approximately $292,034,763 in gross

 revenue. In connection with its business operations, the Debtor depends on payments from project

 owners both at certain stages of the project and upon completion of the project. The Debtor’s

 receivables from those project owners are assets of the Debtor and property of its bankruptcy

 estate.

           B.   The Contracts
                (i)     The GMP Contract

                10.     NWUR owns a former warehouse building located at 110 Edison Place,

 Newark, New Jersey 07102 (the “Building”). NWUR leases the Building to NWRC.

                11.     On or about April 20, 2017, NWUR entered into an Agreement For

 Construction Management Services and Guaranteed Maximum Price (and together with an

 Amendment, the “GMP Contract”) with the Debtor. Under the GMP Contract, the Debtor was

 designated the Construction Manager and was required to provide construction management

 services for a project involving the renovation of the Building (the “Project”).

                12.     The scope of the Project involved renovations to the core and shell of the

 Building, providing for a basement, six (6) stories as well as a newly-constructed penthouse

 addition, all totaling approximately 410,000 gross square feet.




                                                 -3-
Case 19-27439-MBK        Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                 Desc Main
                                 Document    Page 7 of 17



                13.     Under the GMP Contract, the NWR Entities were required to pay the Debtor

 for the cost of the work provided by various subcontractors and material suppliers, plus a fee, with

 a guaranteed maximum price (“GMP”). The GMP under the GMP Contract was approximately

 $43,810,398.78.

                14.     Subsequent disputes arose between the Debtor, the NWR Entities and many

 of the subcontractors and material providers that performed work and/or provided materials at the

 Project. To date, a number of construction liens have been filed against the Building by various

 subcontractors and material providers.

                15.     Accordingly, both before and since the Petition Date, the NWR Entities

 have been compelled to litigate numerous construction lien foreclosure lawsuits brought by such

 subcontractors and material providers.

                16.     The NWR Entities allege that the Debtor breached the GMP Contract. As

 a result of the Debtor’s alleged breaches of the GMP Contract, on September 5, 2019, the NWR

 Entities filed a complaint against the Debtor, its principals, Christopher Johnson and Kieran

 Flanagan, and president Brendan Murray, among others, in the Superior Court of New Jersey, Law

 Division, Essex County, captioned as Newark Warehouse Urban Renewal, LLC et al. v. Hollister
 Construction Services, LLC et al., Docket Number ESX-L-006514-19, asserting various causes of

 action, including breach of contract, negligence, fraud, breach of the New Jersey Consumer Fraud

 Act, N.J.S.A. 56:8-1 et seq., breach of the implied covenant of good faith and fair dealing, and

 intentional and negligent misrepresentation seeking relief on various bases (the “State Court

 Action”).

                (ii)    The Columbia Street Extension Contract

                17.     On or about September 18, 2017, Edison Construction Management, LLC

 (“Edison”), as agent of Mulberry Parking Properties, LLC, entered into a General Contractor

 Construction Contract with the Debtor (together with all amendments, the “Columbia Street

 Extension Contract”) for the construction of a project involving the realignment and extension of




                                                 -4-
Case 19-27439-MBK        Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                   Desc Main
                                 Document    Page 8 of 17



 Columbia Street from Lafayette Street to Edison Place in Newark, New Jersey (the “Columbia

 Street Extension”).

                18.     The NWR Entities are affiliates of Edison.

                19.     As is set forth below, the Debtor asserts that Edison owes the Debtor money

 for work performed by the Debtor under the Columbia Street Extension Contract.

                (iii)   The 3rd Floor Office Fit Out Contract

                20.     Further, on or about September 7, 2018, NWUR and the Debtor entered into

 a General Contractor Construction Contract (together with all amendments, the “3rd Floor Office
 Fit Out Contract”) (the 3rd Floor Office Fit Out Contract, together with the Columbia Street

 Extension Contract and the GMP Contract, the “Contracts”) for the construction of a project inside

 the Building (the “3rd Floor Office Fit Out”).

                21.     As is set forth below, the Debtor asserts that Edison owes the Debtor money

 for work performed by the Debtor under the 3rd Floor Office Fit Out Contract.

        C.      The Newark Entities’ Motion for Relief from the Automatic Stay to Terminate
                the GMP Contract
                22.     On September 26, 2019, the NWR Entities filed a motion with the Court for

 entry of an order: (i) confirming that the GMP Contract was not property of the Debtor’s estate

 and that the automatic stay is inapplicable to the GMP Contract’s termination, or, in the alternative,
 granting the NWR Entities relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1), and

 (ii) for related relief (the “Stay Relief Motion”) [Docket No. 170].

                23.     After a hearing on the Stay Relief Motion held on October 8, 2019, the

 Court entered an order on October 11, 2019 granting the NWR Entities relief from the automatic

 stay pursuant to 11 U.S.C. § 362(d)(1) for “cause” to terminate the GMP Contract, determining

 that the GMP Contract was deemed terminated as of October 11, 2019 and determining that the

 NWR Entities are entitled to assert any and all of their non-monetary post-termination rights as set

 forth in the GMP Contract. See Docket No. 303.




                                                  -5-
Case 19-27439-MBK              Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15              Desc Main
                                       Document    Page 9 of 17



          D.        The Debtor’s Removal of the State Court Action/The NWR Entities’ Motion
                    to Remand
                    24.       On October 9, 2019, the Debtor filed a Notice of Removal in the United

 States District Court for the District of New Jersey (the “District Court”), thereby removing the

 State Court Action to the District Court.1

                    25.       On October 24, 2019, the District Court referred the State Court Action to

 this Court, thereby commencing the “NWR Adversary Proceeding”.2

                    26.       On November 8, 2019, the NWR Entities filed a motion seeking to remand

 the NWR Adversary Proceeding to the State Court or, in the alternative, to have this Court abstain

 from exercising jurisdiction over the State Court Action (the “Remand Motion”). The Remand

 Motion has been adjourned a number of times and remains pending before this Court.

                    27.       On October 29, 2019, the Debtor filed an Answer generally denying, and

 asserting affirmative defenses to, the NWR Entities’ allegations and claims in the NWR Adversary

 Proceeding.3        The Debtor also asserted various Counterclaims against the NWR Entities.4

 Contemporaneously therewith, the Debtor filed a Third-Party Complaint against Edison and

 Pasquale Suriano (“Suriano”), Edison’s Executive Vice President of Engineering and

 Construction.5

                    28.       By way of the Counterclaims and Third-Party Complaint, the Debtor alleges

 and asserts, inter alia, that the NWR Entities breached the GMP Contract and owe the Debtor in
 excess of $16 million related thereto; that the NWR Entities breached the 3rd Floor Office Fit Out

 Contract and owe the Debtor in excess of $722,000 related thereto; that Edison breached the

 Columbia Street Extension Contract and owes the Debtor in excess of $280,000 related thereto;

 that Edison and the NWR Entities violated the New Jersey Prompt Payment Act, N.J.S.A. 2A:30A-

 1 et seq., by failing and refusing to pay the Debtor under the terms of the respective GMP Contract,



 1 See Case No. 19-cv-18829-CCC-MF, Docket No. 1.
 2 See id., Docket No. 6; Adv. Pro. No. 19-02222, Docket No. 1.
 3 See NWR Adv. Pro., Docket No. 3.
 4 See id.
 5 See id.




                                                              -6-
Case 19-27439-MBK             Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15            Desc Main
                                     Document    Page 10 of 17



 the 3rd Floor Office Fit Out Contract, and Columbia Street Extension Contract; and that Edison

 and Suriano interfered with the Debtor’s performance of work relating to the GMP Contract and

 the 3rd Floor Office Fit Out Contract, thereby causing the Debtor to incur damages. The Debtor

 further alleged that the amounts owed by the NWR Entities under the GMP Contract and the 3rd

 Floor Office Fit Out Contract are property of Hollister’s bankruptcy estate pursuant to section

 541(a)(1) of the Bankruptcy Code; that those amounts should be immediately turned over to the

 Debtor pursuant to section 542 of the Bankruptcy Code; and that the NWR Entities’ filed proof of

 claim in the Debtor’s bankruptcy case (discussed below) should be disallowed pursuant to section
 502(d) of the Bankruptcy Code unless the foregoing amounts are paid in full to the Debtor.6

                    29.      Any amounts owed by the NWR Entities under the GMP Contract, the

 Columbia Street Extension Contract and the 3rd Floor Office Fit Out Contract are property of

 Hollister’s bankruptcy estate pursuant to section 541(a)(1) of the Bankruptcy Code.

            E.      The Lien Claimants, Arch and the Quantum Meruit Claimants
                    30.      The following subcontractors and material providers have asserted one or

 more construction liens under the New Jersey Construction Lien Law, N.J.S.A. § 2A:44A-1 et seq.

 (the “New Jersey Construction Lien Law”), against the Project, the Columbia Street Extension,

 and/or the 3rd Floor Office Fit Out for work, services, material or equipment provided: City

 Contracting, Inc., Graybar Electric Company, Inc., Leslie Katchen Steel Construction, Inc.,

 MixOnSite USA, Inc. (“MixOnSite”), Ace Wire, Advantage Building Supply Corporation,

 Allglass Systems, LLC, Atlantic Concrete, Bost Concrete & Construction, LLC, C Restoration

 Inc., Cardella Trucking Co., Inc., Dehn Bros. Fire Protection, Inc., Environmental Devices, Inc.,

 FM Construction Group, LLC (“FM Construction”), Gallant & Wein Corporation, Haddad

 Plumbing & Heating Inc., Herc Rentals, Inc., Marjam Supply Co., Inc., MDS Construction Corp.

 (“MDS Construction”), Mercury Paint Corporation, Sunbelt Rentals, Inc., Sunny Brook Pressed




 6
     The NWR Entities, Edison and Suriano deny the Debtor’s allegations.


                                                         -7-
Case 19-27439-MBK            Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                             Desc Main
                                    Document    Page 11 of 17



 Concrete; Surf Fire & Security, Inc., United Rentals Inc., and U.S. Electrical Services, Inc.

 (collectively, the “Lien Claimants”).7

                   31.      Prior to the Petition Date, Arch Insurance Company and Arch Reinsurance

 Company (collectively, “Arch”) issued certain construction lien surety bonds under the New Jersey

 Construction Lien Law, naming NWUR and/or NWRC as principal, and certain of the Lien

 Claimants as obligee, with respect to certain construction liens recorded by certain of the Lien

 Claimants against the projects covered by the Contracts on which the Debtor acted as construction

 manager.

                   32.      The construction lien surety bonds issued by Arch had the legal effect of

 discharging those Lien Claimants’ construction liens against the Building or the Columbia Street

 Extension for which Arch issued construction lien surety bonds.

                   33.      The following subcontractors and material providers have asserted one or

 more claims against the Debtor arising from work, services, material or equipment provided on

 the Project, the Columbia Street Extension, and/or the 3rd Floor Office Fit Out that is or are not
 supported by an alleged construction lien under the New Jersey Construction Lien Law: 24/7

 Security Agency, LLC, 360 Fire Prevention, LLC, Advanced Scaffold Services Mid-Atlantic LLC,

 Alessandra Misc Metalworks, Inc, Bel-Con Construction Services, Inc., Bridge Builders Newark

 LLC, Cutting Edge Glass, Inc., East Coast Elevator, LLC; Elevation1 Inc., Ferry Carpet Inc., FM

 Construction, Johnny On The Spot, Inc., Maser Consulting P.A., Maverick Building Services, Inc.,

 MDS Construction, MixOnSite, National Fireproofing & Insulation Co., Inc., Nordic Contracting

 Inc., Patriot Sawcutting, Inc., Power Fast Inc., Rent-A-Fence Inc., Somerset Wood Products, Co.,

 Starlite Electric LLC, Strober-Wright Roofing Inc., Suburban Propane Gas Corporation, Tri-State

 Folding Partitions, Tru-Fit Frame and Door Corp., PSG Interiors, Corp., KR Masonry LLC, Benco




 7
  This group of subcontractors and material providers is defined as the “Lien Claimants” for convenience only. The
 Debtor expressly reserves and preserves its rights to object to any alleged or asserted claim of any Lien Claimant on
 any basis, including the nature, extent and validity of any alleged lien.


                                                          -8-
Case 19-27439-MBK           Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                          Desc Main
                                   Document    Page 12 of 17



 Inc. and Lynch Contracting LLC (collectively, the “Quantum Meruit Claimants”).8 Certain of the

 Quantum Meruit Claimants have also asserted claims against the NWR Entities under the doctrines

 of unjust enrichment and/or quantum meruit and/or similar theories.

         F.       The NWR Entities’ Motion Determining that Certain Claimants Have
                  Violated the Automatic Stay and for Other Relief
                  34.      On January 6, 2020, the NWR Entities filed a motion with the Court for

 entry of an order (i) determining that certain parties have violated and continue to violate the

 automatic stay, (ii) that certain asserted liens filed post-petition are void ab initio, (iii) confirming

 the applicability of the automatic stay and (iv) granting related relief [Docket No. 740] (the “NWR

 Stay Violation Motion”).

                  35.      After substantial briefing, on March 13, 2020, the Court issued a

 Memorandum Opinion [Docket No. 1010] and an Order [Docket No. 1011] Granting in Part and

 Denying in Part the NWR Stay Violation Motion.

         G.       The NWR Entities’ Proof of Claim
                  36.      On November 15, 2019, the NWR Entities timely filed a proof of claim in

 the Bankruptcy Case in the amount of $12,425,822.00 for damages arising from the Debtor’s

 alleged breach of the GMP Contract.

         H.       The Settlement
                  37.      As a result of the substantial disputes between and among the Debtor, the

 NWR Entities, Edison and Suriano, which specifically include disputes involving the Lien

 Claimants and the Quantum Meruit Claimants, over the past few months, the NWR Entities and

 the Debtor have engaged in discussions concerning a potential settlement. After substantial

 negotiation and effort, the parties have agreed to a settlement (the “Settlement”) that includes the

 following terms:


 8
  This group of subcontractors and material providers, along with any Lien Claimants who have or may assert claims
 based on unjust enrichment or quantum meruit, is defined as the “Quantum Meruit Claimants” for convenience only.
 The Debtor expressly reserves and preserves its rights to object to any alleged or asserted claim of any Quantum
 Meruit Claimant on any basis.


                                                       -9-
Case 19-27439-MBK    Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                  Desc Main
                            Document    Page 13 of 17




                   Upon entry of (i) a final and non-appealable order approving the
                    Settlement and (ii) any final and non-appealable order(s) or final and
                    non-appealable judgment(s) granting the relief sought by the Debtor
                    in its Complaint related to this Settlement (discussed below), the
                    NWR Entities shall pay the Debtor $2.1 million, which consists of
                    (A) $1.6 million paid into an escrow account (the “Escrowed
                    Settlement Proceeds”); and (B) $500,000 as specific consideration
                    for the Debtor’s delivery of certain manifests and the usual and
                    customary close out documents related to the Columbia Street
                    Extension to the NWR Entities (the “Columbia Street Extension
                    Close Out Amount”);

                   The Lien Claimants’ liens are to be removed from the Project, the
                    Columbia Street Extension, and the 3rd Floor Office Fit Out, as well
                    as any bonds related thereto, and shall be transferred to and shall
                    attach to the Escrowed Settlement Proceeds;

                   No disbursements of any settlement funds shall be made pending
                    further order of the Court;

                   The Debtor, the Debtor’s estate, and the Debtor’s members, on the
                    one hand, and the NWR Entities and their affiliates, including but
                    not limited to all third party defendants in the Third Party
                    Complaint, on the other hand, shall exchange broad mutual general
                    releases. These releases will specifically include all the individuals
                    involved in the NWR Adversary Proceeding;

                   The Debtor shall seek by the filing of an adversary complaint (the
                    “Complaint”) a channeling injunction directing that any and all
                    claims held by the Quantum Meruit Claimants shall be directed to
                    the Escrowed Settlement Proceeds for any recovery on their claims.
                    The injunctive relief and other relief sought in the Complaint is
                    necessary and integral to the relief requested in this Motion;

                   As a condition of any distribution on account of their claims against
                    the Project, the Columbia Street Extension and/or the 3rd Floor
                    Office Fit Out from the Escrowed Settlement Proceeds, each
                    Defendant shall provide the Debtor, the NWR Entities and their
                    respective affiliates with a general release; and

                   The proposed Settlement is expressly subject to Court approval, and
                    the NWR Entities and the Debtor shall have veto rights over the
                    Settlement if the Settlement is not approved in all respects as




                                             -10-
Case 19-27439-MBK        Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                   Desc Main
                                Document    Page 14 of 17



                        requested, including the Court granting the relief sought in the
                        Complaint.

                                      RELIEF REQUESTED

                38.     By this Motion, the Debtor and the NWR Entities jointly seek the entry of

 an order approving the Settlement pursuant to Bankruptcy Rule 9019.

                                       BASIS FOR RELIEF

                39.     Bankruptcy Rule 9019(a) provides, in pertinent part, that upon a motion,

 and after notice and a hearing, the Court may approve a compromise or settlement. See Fed R.

 Bankr. P. 9019.

                40.     Approval of a settlement remains in the sound discretion of the Court. See

 In re Neshaminy Office Bldg. Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986). In determining whether

 to approve a settlement, the Court should determine whether the proposed settlement is in the best

 interests of the estate. Id.; see also In re Energy Coop., Inc., 886 F.2d 921, 927 (7th Cir. 1989).

                41.     The Supreme Court has recognized that “in administering a reorganization

 proceeding in an economical and practical manner, it will often be wise to arrange a settlement of

 claims in which there is substantial and reasonable doubts.” Protective Committee for Independent

 Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (noting that

 “[c]ompromises are ‘a normal part of the process of reorganization.’”) (citation omitted), reh’g
 denied, 391 U.S. 909 (1968).

                42.     Further, the settlement of time-consuming and burdensome litigation,

 especially in the bankruptcy context, is encouraged. See In re Penn Central Transp., 596 F.2d

 1102 (3d Cir. 1979); In re Mavrode, 205 B.R. 716, 719 (Bankr. D.N.J. 1997).

                43.     The Third Circuit, applying TMT Trailer in the context of a settlement

 pursuant to Bankruptcy Rule 9019(a), has set forth four factors to be considered:

        (1) the probability of success in litigation; (2) the likely difficulties in collection;
        (3) the complexity of the litigation involved and the expense, inconvenience and
        delay necessarily attending it; and (4) the paramount interest of the creditors.




                                                 -11-
Case 19-27439-MBK        Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                   Desc Main
                                Document    Page 15 of 17



 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

                44.     In determining whether to approve a settlement, a bankruptcy court should

 not substitute its judgment for that of the debtor and the parties. See Neshaminy Office Bldg.

 Assocs., 62 B.R. at 803. The bankruptcy court is not to decide the numerous questions of fact or

 law raised by the controversy, but rather should “canvass the issues and see whether the settlement

 falls below the lowest point in the range of reasonableness.” Cosoffi v. Rodman (In re W.T. Grant

 Co.), 699 F.2d 599, 608, 613 (2nd Cir.) (citations omitted), cert denied, 464 U.S. 822 (1983);

 Mavrode, 205 B.R. at 720.

                45.     As a result, in reaching its decision regarding the approval of the proposed

 compromise, the bankruptcy court need not conclusively determine the claims, which are the

 subject of the compromise, nor find that the compromise constitutes the best result obtainable. See

 W.T. Grant, 699 F.2d at 613.

                46.     The Debtor and the NWR Entities respectfully submit that the Settlement is

 fair and prudent, in the best interests of the estate, and falls within the “range of reasonableness”

 envisioned by the case law. In particular, the Settlement would afford the Debtor and the estate

 with substantial funds and would stop the estate from expending substantial costs associated with

 risky litigation with the NWR Entities. Additionally, the Settlement would allow the Claimants

 who have valid claims, particularly Lien Claims, to receive payments expeditiously, and would

 reduce claims against the estate.

                47.     Future proceedings regarding the Remand Motion, the Debtor’s alleged

 breach of the GMP Contract and the Debtor’s claims in the NWR Adversary Proceeding would be

 protracted and expensive, will require the resolution of complex issues, and will involve substantial

 uncertainties and risks inherent in litigation. As a result, absent the Settlement, the Debtor and the

 estate would continue to incur substantial litigation costs, and the estate would potentially be

 exposed to the NWR Entities’ claim in excess of $12 million.


                                                 -12-
Case 19-27439-MBK            Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15                             Desc Main
                                    Document    Page 16 of 17



                   48.      Additionally, the Debtor and the estate will most certainly have to defend

 against attempts by the NWR Entities to reduce—automatically or otherwise—the accounts

 receivable allegedly owed to the Debtor by the amount of payments made by the NWR Entities to

 subcontractors or material providers. N.J.S.A. 2A:44A-12.9

                   49.      For these reasons, the Debtor and the NWR Entities submit that the

 Settlement will benefit the Debtor, its estate and its creditors, and is in the best interests of the

 Debtor and its estate.

                   50.      For the foregoing reasons, the Debtor and the NWR Entities submit that this

 Court should approve the Settlement.

                                WAIVER OF BANKRUPTCY RULE 6004
                   51.      The Debtor and the NWR Entities seek a waiver of (i) the notice

 requirements under Bankruptcy Rule 6004(a), and (ii) the stay of any order under Bankruptcy Rule

 6004(h), to the extent any other Bankruptcy Rule is applicable, because the relief requested herein

 is necessary to effectuate the Settlement expeditiously.

                                                      NOTICE

                   52.      The Debtor has served a copy of this Motion, the Proposed Order and the

 Settlement on (i) counsel for PNC Bank, the Debtor’s pre-petition secured lender, (ii) counsel for

 the Committee, (iii) the Office of the United States Trustee, (iv) counsel for Arch, (v) the Lien

 Claimants, (vi) the Quantum Meruit Claimants, and (vii) all parties that receive notice through the

 Court’s electronic filing system via the ECF (Pacer) system. The Debtor and the NWR Entities

 submit that, in light of the nature of the relief requested, no other or further notice is necessary or

 required.


 9
  The NWR Entities contend that the claims against the NWR Entities under the doctrines of unjust enrichment and/or
 quantum meruit and/or similar theories are deficient as a matter of law, since none of those claimants had any
 reasonable basis to expect payment from the NWR Entities. See e.g., Ash Maple, LLC v. Jeral Constr. Co., Inc.,
 2019 WL 2495678 (App. Div. 06/17/19); Insulation Contracting and Supply v. Kravco, Inc., 209 N.J. Super. 367, 377-
 78 (App. Div. 1986) (where privity of contract absent, unjust enrichment claim by subcontractor lies against owner
 only “if the circumstances are such that plaintiff reasonably expected defendant to compensate him and if a reasonable
 man, in the defendant’s position, would know that the plaintiff was doing the work in confidence that defendant
 would pay him. The absence of these factors brings an opposite result.”) (Emphasis supplied).


                                                         -13-
Case 19-27439-MBK        Doc 1263 Filed 07/20/20 Entered 07/20/20 18:43:15               Desc Main
                                Document    Page 17 of 17



                                      NO PRIOR REQUEST
                53.     No prior request for the relief sought in this Motion has been made to this

 or any other court.

                                          CONCLUSION

                WHEREFORE, for all the foregoing reasons, the Debtor and the NWR Entities

 respectfully request that the Court (i) enter the accompanying proposed order approving the

 proposed Settlement between the Debtor and the NWR Entities, and (ii) grant such other and

 further relief as the Court deems just and equitable.

 Dated: July 20, 2020
                                               LOWENSTEIN SANDLER LLP

                                               /s/ Kenneth A. Rosen
                                               Kenneth A. Rosen, Esq.
                                               Bruce Buechler, Esq.
                                               Joseph J. DiPasquale, Esq.
                                               Mary E. Seymour, Esq.
                                               Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                               Arielle B. Adler, Esq.
                                               One Lowenstein Drive
                                               Roseland, New Jersey 07068
                                               (973) 597-2500
                                               Counsel to the Debtor and Debtor-in-Possession

                                               and

                                               RIKER DANZIG SCHERER HYLAND &
                                               PERRETTI LLP

                                               /s/ Joseph L. Schwartz
                                               Joseph L. Schwartz, Esq. (JS-5525)
                                               Tara J. Schellhorn, Esq. (TS-8155)
                                               Headquarters Plaza
                                               One Speedwell Avenue
                                               Morristown, New Jersey 07962-1981
                                               (973) 538-0800
                                               Counsel to Newark Warehouse Urban Renewal, LLC
                                               and Newark Warehouse Redevelopment Company,
                                               LLC



                                                 -14-
